Citation Nr: 1705986	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide agents exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1959 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that, in pertinent part, denied service connection for diabetes mellitus.  The Veteran's claims file is now in the jurisdiction of the St. Louis, Missouri RO.  

In April 2014, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1. The competent credible evidence of record is against a finding that the Veteran was exposed to herbicide agents during active service.  

2. Diabetes mellitus was not manifested in service or within the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to an event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus has not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter dated December 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records and service personnel records are associated with the claim file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability on appeal and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim because the evidence of record is sufficient to decide the claim.  In this regard, the Board notes that it is undisputed that the Veteran's diabetes was first diagnosed many years following service.  Further, the question of whether the Veteran was exposed to herbicide agents in Vietnam is a factual, not medical, determination so without the required proof of his exposure to herbicide agents in Vietnam, there necessarily is not confirmation of the factual event that would in turn enable a VA examiner to link these conditions to the Veteran's military service.  Moreover, even on a direct basis, since there is no competent evidence suggesting that the Veteran's diabetes mellitus may be the result of exposure to herbicide agents or any other event in service, an examination is not warranted.  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes the records from the Joint Services Records Research Center (JSRRC) for verification of the Veteran's exposure to herbicide agents was undertaken and VA treatment records were obtained.  

VA's duties to notify and assist are met, and the Board will address the merits of the claim.  

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including diabetes, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service  The presumption of herbicide agents exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97.  

If a Veteran was exposed to herbicide agents during active service, Type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

Analysis

The Veteran asserts that he is entitled to service connection for diabetes mellitus, type II on a presumptive basis due to herbicide agents exposure.  Specifically, the Veteran alleges (in VA Form 21-4138 received April 2015) that while stationed on the USS Coral Sea (CV-43) he flew into Vietnam in connection with his duties as a courier and gunner's mate between October 1966 and February 1967.  

The Veteran's service treatment records are silent for any indication of diabetes mellitus.  Postservice medical records indicate that diabetes mellitus was first diagnosed in 2005.  

Service personnel records reveal that the Veteran served on the USS Coral Sea at various times, including from January 1965 through November 1969.  They also show that on or about January 1962, he was deployed in the Vietnam area of operations.  However, it is not indicated in the records that the Veteran was exposed to herbicide agents during that time period nor is it his contention that he was.  Rather, as stated above, it is the Veteran's contention that he was exposed to herbicide agents between October 1966 and February 1967.

In April 2016 the JSRRC responded to the RO's June 2015 request for a history of the USS Coral Sea logs and records.  The JSRRC reported that the logs and records of the USS Coral Sea for the time period in question were reviewed and found that the vessel did not dock in Vietnam, instead the vessel docked in the Philippines and Japan.  The JSRRC further noted that the flight logs did not reflect that the Veteran landed in Vietnam.  

The available service personnel records do not reveal that the Veteran landed in Vietnam or anywhere exposure to herbicide agents is presumed.  To the extent these records also show he was awarded the Vietnam Campaign Medal and Vietnam Service Medal, the Vietnam Campaign Medal was awarded to service members who "served for 6 months in South Vietnam" between March 1, 1961 and March 28, 1973 or "served outside the geographical limits of South Vietnam and contributed direct combat support to the [Republic of Vietnam] Armed Forces for an aggregate of six months," and the Vietnam Service Medal was awarded to service members who served "in Vietnam and the contiguous waters or airspace thereover" or "in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam."  Thus, the award of either medal is not of itself necessarily indicative of service in Vietnam.  See Manual of Military Decorations and Awards, A-6 (Department of Defense Manual 1348.33-M, September 1996).

Although the Veteran reports that he landed in Vietnam during service, the response from JSRRC revealed no information or documents showing that the Veteran entered Vietnam and was therefore exposed to herbicide agents during his service.  While the Veteran is competent to report on his in-service experiences, the Veteran's statements must be weighed against the breadth of competent and credible evidence provided by JSRRC and National Archives and Records Administration (NARA) and his own service medical and personnel records.  The JSRRC and NARA reports were based upon extensive research efforts, to include a thorough and detailed review of the Veteran's service history including logs of the USS Coral Sea maintained by NARA.  Such comprehensive efforts did not uncover any information to corroborate the Veteran's assertions concerning travel to Vietnam.  

Based on the foregoing, the Board finds that the most competent and credible evidence does not support the conclusion that the Veteran physically entered Vietnam or was otherwise exposed to herbicide agents during service.  As such, the Veteran is not entitled to a presumption of exposure to herbicide agents.  Given that the Veteran was not exposed to herbicide agents, service connection for diabetes mellitus on an exposure to herbicide agents basis is not warranted.  

As for direct service connection, the Board notes that diabetes mellitus was not shown during service or within one year thereafter, and there is no competent medical opinion linking such to service, and, in fact, the Veteran has not asserted that his disability on appeal resulted from active service, apart from exposure to herbicide agents.  

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, lacks the medical training and expertise to opine that any current diabetes etiologically is related to service.  Accordingly, this lay evidence does not constitute competent etiological medical evidence and lacks probative value in that regard.  

As the preponderance of evidence is unfavorable to the claim, service connection for the disability on appeal is not warranted.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


